DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 20th, 2022 has been entered. Claims 1, 6-7, 12-13, 18, and 20 remain rejected in the application. Applicant’s amendments to the Drawings have overcome all of the objections set forth in the Non-Final Office Action mailed October 20th, 2021. Applicant’s amendments to the Specification have not overcome the objections set forth in the Non-Final Office Action mailed October 20th, 2021 (See Specification).  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed October 20th, 2021, but has also introduced a new objection. (See Claim Objections).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 0031, when referring to Figure 3, the irradiator “102” should be
referenced as --101--.
In paragraph 0066, when referring to Figure 7, the communication section is
referenced both as “204a” and “204” and should instead be referenced as --208--.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:
In claim 1, line 5: the recitation of the abbreviation “PD” should be stated in full-form as it is not described in the specification (e.g., photodiode, a photon detector, or photodetector).
In claim 7, line 5: the recitation of the abbreviation “PD” should be stated in full-form as it is not described in the specification (e.g., photodiode, a photon detector, or photodetector).
In claim 13, line 6: the recitation of the abbreviation “PD” should be stated in full-form as it is not described in the specification (e.g., photodiode, a photon detector, or photodetector).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-7, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Patent No. 2015/0313516) (previously presented) in view of Tanabe (U.S. Patent No. 2016/0209315). 
Regarding claim 1, Shimizu teaches (Figure 1) a lipid measuring apparatus (1) comprising at least one light source configured to radiate light (irradiator 2) having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body (Paragraph [0095]); and at least one image sensor or PD (3, 31, 32) configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source. (Paragraphs [0040], [0044], [0048], [103]-[105], [0218]-[0220]).
However, Shimizu does not teach "a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range”.  
Tanabe relates to an optical analysis device capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]). Tanabe recites a device having a computer programmed instructions (i.e., programmable controller) configured to calculate the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculate a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0028], [0032], [0084]). Tanabe further recites an optical analysis technique known as “scanning molecule counting”, (Paragraph [0067]), in which the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]). 
As a result, it would have been obvious to one of ordinary skill in the art to incorporate "a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level when no sufficiently accurate statistical analysis is available, (Paragraph [0068] of Tanabe), suggesting that this approach does not depend on the measurement site.
Regarding claim 6, Tanabe further teaches a programmable device configured to calculate “a changing velocity coefficient” (i.e., scattering coefficient) related to the light-emitting particles (i.e., light arrival range) and then compute the concentration value of the light-emitting particles (e.g., lipid). (Paragraphs [0079]-[0081], [0098]).

Regarding claim 7, Shimizu teaches a method (Paragraph [0159]) comprising radiating, using at least one light source (Paragraph [0161]), light having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body; detecting, using at least one image sensor or PD, a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source. (Paragraphs [0163], [0218]-[0220]).
However, Shimizu does not teach a method of “calculating, using a programmable controller, a predetermined light arrival range parameter based on the light arrival range, and calculating, using a programmable controller, a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range”.  
Tanabe relates to an optical analysis technique capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]). Tanabe realizes an optical analysis method for calculating the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculating a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0030], [0032], [0084]). Tanabe further recites an optical analysis technique known as “scanning molecule counting”, (Paragraph [0067]), in which the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]).
As a result, it would have been obvious to one of ordinary skill in the art to incorporate "calculating, using a programmable controller, a predetermined light arrival range parameter based on the light arrival range, and calculating, using a programmable controller, a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range” into the method of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level where no sufficiently accurate statistical analysis is available, (Paragraph [0068] of Tanabe), suggesting that this approach does not depend on the measurement site.
Regarding claim 12, Tanabe further teaches (Figure 3) a method to calculate “a changing velocity coefficient” (i.e., scattering coefficient) related to the light-emitting particles (i.e., light arrival range) and then compute the concentration value of the light-emitting particles (e.g., lipid). (Paragraphs [0079]-[0081], [0098]).

Regarding Claim 13, Shimizu teaches (Figure 1), a measuring apparatus fully capable of being communicably connected to a “user apparatus”, (Figures 17-18; paragraphs [0213]-[0214]; wherein the data collected and calculated by the apparatus is output to a separate user apparatus to allow for comparison of the light scattering intensity before and after the ingestion of fat). 
Shimizu also teaches (Figure 1) at least one light source configured to radiate light (irradiator 2) having a predetermined light intensity to a predetermined site of a living body from outside the living body toward inside the living body (Paragraph [0095]); at least one image sensor or PD (3, 31, 32) configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source (Paragraphs [0040], [0044], [0048], [103]-[105], [0218]-[0220]); and a data communication section (Paragraphs [0153]-[0156], [0190]) that transmits the light arrival range detected by the at least one image sensor or PD. (Paragraphs [0218]-[0220]).
However, Shimizu does not teach "a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range”.  
Tanabe relates to an optical analysis device capable of detecting light from a particulate object to make it possible to conduct various optical analyses like acquiring information about the concentration of the light-emitting particles in the sample solution. (Paragraph [0022]). Tanabe recites an device having a computer programmed instructions (i.e., programmable controller) configured to calculate the light intensity (i.e., a predetermined light arrival range parameter) from the light detection region during the moving of the position of the light detection region (i.e., based on the light arrival range) and calculate a concentration of the light emitting particles (e.g., lipid) in the living body. (Paragraphs [0028], [0032], [0084]). Tanabe further recites an optical analysis technique known as “scanning molecule counting”, (Paragraph [0067]), in which the light detection is performed together with moving the position of a light detection region CV in a sample solution, namely, scanning the inside of the sample solution with the light detection region CV. Then, for example, during the moving of the light detection region CV, when the light detection region CV passes through a region where one light-emitting particle exists, light is emitted from the light-emitting particle, and a pulse form signal having significant light intensity appears on time series light intensity data. Thus, by detecting, one by one, each pulse form signal (significant light intensity) appearing during the execution of the moving of the position of the light detection region CV and the light detection as described above, the light-emitting particles are detected individually (i.e., signifying a light arrival range), and by counting the number thereof, the information about the number, concentration or number density of the light-emitting particles existing in the measured region can be acquired (i.e., light arrival range parameter is an area of light arrival range). (Paragraph [0068]). 
As a result, it would have been obvious to one of ordinary skill in the art to incorporate "a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu because it would allow information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level where no sufficiently accurate statistical analysis is available, (Paragraph [0068]), suggesting that this approach does not depend on the measurement site.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as modified by Tanabe, as applied to claim 1 above, in view of Beise (U.S. Patent No. 2010/0041969). 
	Regarding claim 20, Shimizu as modified by Tanabe teaches all of the elements of the invention as stated above except the light arrival range parameter being based on a “volume” of the light arrival range.
Beise relates to a measuring device for optically determining the concentration of blood sugar and/or lactate in biological systems by which light is radiated onto a volume to be investigated, and a value relevant to the concentration is determined from the light that proceeds from the volume, utilizing a reference measurement of the light radiated onto the volume to be investigated. (Paragraph [0001]).
Beise teaches that by means of a reference measurement of the light radiated onto the volume to be investigated, it is possible to determine variations in the light radiated onto the volume to be investigated, thereby minimizing possible temperature variations in the radiation source and increasing the accuracy of the relevant value with regard to the actual concentration. (Paragraphs [0010]-[0011], [0014]-[0015]).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light arrival parameter, as taught in Shimizu, and as modified by Tanabe, to be a function of the volume of detected light proceeding from the volume of light radiated, as taught by Beise, in order to minimize possible temperature variations in the radiation source and increase the accuracy of the relevant value with regard to the actual concentration. (Paragraphs [0010]-[0011], [0014]-[0015]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-7, 12-13, 18, and 20 have been considered but are moot because the new ground of rejection relies on a prior art reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 1/20/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tanabe.
Based on a review of Shimizu, the Applicant asserts that the reference discloses, at best, 
the use of a light intensity detector that receives light to detect the intensity of the light emitted to the outside from a living body, and a light intensity/distance calculation unit that calculates scattering coefficient based on a scattering phenomenon in which emitted light is attenuated by scattering as the distance to the detection position is increased. The Applicant asserts that Shimizu fails to disclose or suggest at least the following features similarly recited in independent claims 1, 7, and 13: "...at least one image sensor or PD configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source; and a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter, wherein the light arrival range parameter is an area of the light arrival range." 
	The limitation “at least one image sensor or PD configured to detect a light arrival range in the living body based on a light intensity of light emitted from the living body in response to the light radiated from the at least one light source” is anticipated because Shimizu suggests that a PD (i.e., photodiode, photon detector, or photodetector) is used as a light intensity detector (3) of detection position (33). (Paragraphs [0218]-[0220]).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shimizu may be combined with Tanabe to anticipate the claims as they are both related to using radiating light to acquire information related to the concentration of light emitting particles, for example, a lipid. (Paragraphs [0001, [0032], [0080]). 
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to incorporate "a programmable controller configured to calculate a predetermined light arrival range parameter based on the light arrival range and calculate a lipid concentration in the living body based on the light arrival range parameter wherein the light arrival range parameter is an area of the light arrival range” into the system of Shimizu. As stated previously, doing so allows information about the concentration of the particle to be acquirable even in a sample solution with a low particle concentration at the level where no sufficiently accurate statistical analysis is available, (Paragraph [0068]), suggesting that this approach does not depend on the measurement site. (See Applicant’s Remarks, page 13, lines 7-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        2/9/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791